COURT OF CHANCERY
                                    OF THE
 SAM GLASSCOCK III            STATE OF DELAWARE                COURT OF CHANCERY COURTHOUSE
   VICE CHANCELLOR                                                        34 THE CIRCLE
                                                                   GEORGETOWN, DELAWARE 19947


                             Date Submitted: March 9, 2018
                             Date Decided: March 16, 2018

 Rodger D. Smith II, Esquire                    Kathleen Furey McDonough, Esquire
 Ryan D. Stottmann, Esquire                     John A. Sensing, Esquire
 Morris, Nichols, Arsht & Tunnell LLP           Ryan C. Cicoski, Esquire
 1201 North Market Street                       Potter Anderson & Corroon LLP
 Wilmington, Delaware 19801                     Hercules Plaza, Sixth Floor
                                                1313 North Market Street
                                                Wilmington, Delaware 19801

                Re: The Dow Chemical Company et al. v. Organik Kimya Holdings,
                A.S. et al., Civil Action No. 12090-VCG

Dear Counsel:

          For the reasons stated at the conclusion of oral argument on March 9, 2018,

the Plaintiffs’ Motion to Compel Discovery is granted and the discovery stay is

lifted.

          To the extent the foregoing requires an Order to take effect, IT IS SO

ORDERED.



                                               Sincerely,

                                               /s/ Sam Glasscock III

                                               Sam Glasscock III